Exhibit 10.32

Final 6/1/07

THIRD ADDENDUM TO SERVICING AGREEMENT

This Third Addendum dated and effective as of June 1, 2007 (the “Addendum”) is
made to the Servicing Agreement dated as August 21, 2001 and amended as of
July 1, 2004 and April 1, 2005 (the “Agreement”) by and between GMAC Mortgage,
LLC (the “Affiliate”), a Delaware limited liability company [formerly known as
GMAC Mortgage Corporation,] and GMAC Bank (the “Bank” or “GMACB”), a Utah
industrial bank.

Explanatory Statement

1. The Agreement was assumed by the Bank pursuant to the terms and conditions of
the Purchase and Assumption Agreement dated as of November 20, 2006.

2. The Affiliate and the Bank wish to amend the Agreement to provide additional
terms and conditions governing the Affiliate’s performance of Servicing on
behalf of the Bank.

3. It is the intent of the Bank and the Affiliate that this Addendum comply with
the requirements of Sections 23A and 23B of the Federal Reserve Act and the
Federal Reserve Board’s Regulation W.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. The capitalized terms used herein, unless otherwise defined, shall have the
meanings set forth in the Agreement.

2. Article 1 of the Agreement is hereby amended to include the following
definitions:

Applicable Requirements. Applicable Requirements means (a) all federal, state
and local legal and regulatory requirements (including statutes, rules,
regulations and ordinances) applicable to the Bank, (b) all other requirements
and guidelines of FDIC, the Utah Department of Financial Institutions, and any
other governmental body or officer having jurisdiction over the Bank, (c) all
judicial and administrative judgments, orders, stipulations, awards, writs, and
injunctions applicable to the Bank, (d) the Bank’s Affiliate Transaction Policy,
as it may be amended from time to time.

3. Article 5 of the Agreement is hereby amended to include Section 5.2 as
follows:

5.2 Information and Reports; Cooperation in Audits, Reviews and Inspections. The
Affiliate shall prepare and deliver to the Bank, regularly and on a timely
basis, such information and reports as the Bank shall reasonably request or
require from time to time regarding any and all aspects of the Services. The
Affiliate shall cooperate with the Bank and its accountants, auditors, fidelity
and deposit insurance underwriters, and federal and state regulators and other
similar parties in conducting such audits, reviews and inspections of the
Services as the Bank and such parties shall reasonably require from time to
time. Such cooperation shall include providing access upon reasonable notice to
books, records, management, and physical locations of the Affiliate that pertain
to the implementation of this Agreement.



--------------------------------------------------------------------------------

4. Article 11 of the Agreement is hereby amended and supplemented by the
insertion of the following Section 11.3a:

11.3a Incorporation of Exhibits; Exhibits attached hereto shall be incorporated
herein and shall be understood to be a part hereof as though included in the
body of this Agreement.

5. Exhibit E to the Agreement is hereby deleted.

6. Any conflict between the provisions of this Addendum and those of the
Agreement shall be resolved in favor of the provisions of this Addendum. Except
as expressly set forth in this Addendum, no modification of the Agreement is
made or intended to be made by this Addendum, and the Agreement, as amended by
this Addendum, is confirmed and reaffirmed by the Affiliate and the Bank and
shall be and remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned parties to this Addendum has caused
this Addendum to be duly executed in its name by one of its duly authorized
officers or members, all as of the date first above written.

 

ATTEST:   GMAC Mortgage, LLC

 

  By:  

/s/ David Bricker

  Its:   CFO ATTEST:   GMAC BANK

 

  By:  

/s/ Robert E. Groody

  Its:   Chief Mortgage Accountant

 

2